Citation Nr: 0805579	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  05-40 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
keloid of the right foot, and if so, entitlement to service 
connection for the same.

2.  Entitlement to a temporary total rating for 
hospitalization for a service-connected disability, for the 
period from June 3, 2003 to July 7, 2003.

3.  Entitlement to an increased evaluation for mechanical low 
back pain with degenerative disc disease (DDD), currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2004 and 
January 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin, which denied 
entitlement to the benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in Milwaukee in April 2007 to present 
testimony on the issue on appeal.  He submitted additional 
evidence at that time, with a waiver of RO consideration of 
that evidence.  The hearing transcript has been associated 
with the claims file.

The issue of an increased rating for the service-connected 
back disorder is addressed below in the Remand section, and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  By rating decision in January 2000, service connection 
for a keloid of the right foot was denied.  The veteran did 
not appeal the decision.

2.  Evidence received since January 2000 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating it. 

3.  There is an approximate balance between the positive and 
negative evidence as to whether the veteran's keloid of the 
right foot is related to an in-service injury.

4.  During the veteran's hospitalization from June 3, 2003 to 
July 7, 2003, he received continuous kinesiotherapy for 
treatment of his service-connected back disability, beginning 
on June 3, 2003 and ending on July 2, 2003.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying service 
connection for a keloid of the right foot is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (1999).

2.  Evidence received since January 2000 is new and material; 
the claim for service connection for a keloid of the right 
foot is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).  

3.  Giving the veteran the benefit of the doubt, a keloid of 
the right foot was incurred in his active duty service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for a temporary total evaluation for the 
period of hospitalization from June 3, 2003 to July 7, 2003 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.29 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
veteran under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  As will be discussed below, the Board finds 
that a full grant of the benefits sought is warranted.  Thus, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

New and Material Evidence

The veteran seeks service connection for a keloid of the 
right foot.  By rating decision dated in January 2000, the RO 
denied the veteran's claim on the basis that there was no 
medical opinion of record relating the veteran's current foot 
disorder to his episode of pain in service.  The evidence of 
record at the time consisted of the veteran's service medical 
records and private and VA clinical records.  The veteran did 
not perfect an appeal of the decision.

Applicable law provides that an RO decision which is 
unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Finality is determined by the law in effect at 
the time of the decision.  Therefore, in this case, the 
unappealed January 2000 rating decision denying service 
connection for a right foot keloid is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(1999).  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108 provides that "if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

In conjunction with his claim to reopen in November 2003, the 
veteran was afforded a VA examination.  At that time, the 
claims file was reviewed and an opinion as to etiology was 
rendered.  The examiner found against a relationship between 
the veteran's current foot disorder and his service.  See 
March 2004 VA examination report.  A May 2004 rating decision 
denied the veteran's claim, finding that there was no new and 
material evidence.  The veteran filed a timely appeal.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  This 
requires a review of the evidence entered into the file since 
the last final disallowance in January 2000.

In the course of his appeal, the veteran submitted a medical 
opinion dated in May 2006.  Although the RO did not review 
this opinion after the last statement of the case, the 
veteran waived RO jurisdiction in his hearing before the 
undersigned.  This more recent opinion was offered by the 
veteran's treating VA podiatrist, and it stands for the 
proposition that the veteran's current right foot disorder is 
directly related to an in-service injury in July 1979.  

Presuming its credibility for the sake of reopening, this 
opinion is both new and material in the context of the 
veteran's previously denied claim.  It relates directly to 
the reason for which his claim was denied.  It also raises a 
reasonable possibility of substantiating the claim.  Thus, 
new and material evidence having been submitted, the 
application to reopen the claim for service connection for a 
keloid of the right foot is granted.

Although the AOJ has declined to officially reopen the 
veteran's claim based on a lack of new and material evidence, 
it did weigh the merits of the claim in the October 2005 
statement of the case.  The veteran also waived RO 
jurisdiction of the new nexus opinion, on which the claim was 
reopened.  Therefore, there is no prejudice to the veteran 
for the Board to render a decision here.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Service Connection

This portion of the decision addresses the merits of the 
veteran's claim for service connection for a keloid of the 
right foot.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Current medical evidence establishes that the veteran has a 
keloid on the heel of his right foot.  See VA examination 
report in March 2004.  Service medical records confirm that 
in July 1979, the veteran sustained an injury to his right 
foot.  Specifically, the veteran's foot had been run over by 
another soldier who was roller-skating.  The veteran 
sustained a contusion to the right foot.  Thus, the question 
that remains is whether there exists a nexus between the in-
service event and the current foot disorder.

There are two opinions of record relating to the etiology of 
the veteran's current right heel keloid.  First, in the 
context of the March 2004 VA examination, a negative opinion 
was rendered.  The examining physician reviewed the veteran's 
service medical records and specifically noted the July 1979 
contusion.  The physician also conducted a historical review 
of the veteran's treatment for keloids after service.  Based 
on this and an examination of the veteran, the physician 
essentially found that there was no injury in service that 
resulted in keloid formation.  He explained that the bulk of 
the veteran's treatment referable to the foot had been long 
after his period of service and seemed completely unrelated 
to that service.  

This opinion is found to be credible, as it was rendered on 
an accurate review of the factual record, to include both in-
service and post service treatment records.  The physician 
offered a rational basis for the opinion.

The second opinion was offered by the veteran's treating 
podiatrist in May 2006.  He described in detail the veteran's 
current disability.  He also indicated that he had reviewed 
the veteran's service medical records that documented the 
contusion which he sustained in July 1979, as well as his 
post-service treatment for the keloid.  The specialist found 
that it was more likely than not that the right heel keloid 
was a direct result of the 1979 injury.  He essentially 
explained that one cause of keloids is trauma and that they 
can slowly develop over time.  He concluded that the veteran 
has exhibited permanent changes in his right foot in the form 
of the keloid as a result of the injury in service.

This opinion also is found to be credible, for the same 
reasons referable above to the earlier, 2004 opinion.  It was 
rooted in the relevant facts of the case which were 
established by the record.  The examiner provided a rationale 
for his conclusion.  Also of note is that this opinion was 
offered by a specialist in the field, with expert knowledge 
on the subject for which the opinion is given.  

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners, who examined the veteran's military records and 
medical records, as sufficient to place the evidence in 
equipoise as to whether there is a nexus, or link, between 
the veteran's currently diagnosed right foot keloid disorder 
and his active duty military service.  Under the 
circumstances, where there is an approximate balance between 
the positive and negative evidence, the benefit of the doubt 
is given to the veteran.  38 C.F.R. § 3.102 (2007).  The 
veteran's keloid of the right foot was incurred in service.  

Temporary Total Evaluation

The veteran seeks a temporary total evaluation for a period 
of hospitalization for treatment of his service-connected 
back disability.  The period in question is from June 3, 2003 
to July 7, 2003.  A total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  38 C.F.R. § 4.29 (2007).  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29 (b).

On June 3, 2003, the veteran was admitted to the Hines VAMC 
for treatment for a non-service-connected psychiatric 
disorder.  He was hospitalized for a total of 34 days, 
through July 7, 2003.  In the initial admission notes on June 
3, it was noted that the veteran was experiencing low back 
pain and that he desired help in complying with his 
medications and improving both his mental and physical state.  
Service connection is in effect for mechanical low back pain 
with degenerative disc disease.  A kinesiotherapy program was 
prescribed for him, which he began that day.  For five hours 
weekly, in the form of two sessions per week, the veteran 
attended this physical therapy program, receiving treatment 
for his service-connected disability while hospitalized.  His 
last session was on July 2; therefore, he was in treatment 
for a total of 30 days.  

The veteran's kinesiotherapy falls within the definition of 
hospital treatment for the purposes of 38 C.F.R. § 4.29 (b).  
It is a form of therapy for which a prescription is required.  
In this case, it was prescribed upon learning of the 
veteran's complaints referable to his low back to facilitate 
relief from pain.  It was carried out in the hospital during 
his admission for a period exceeding 21 days.   Accordingly, 
the requirements of § 4.29 (b) have been met.  A total rating 
for the period of the veteran's June 2003 hospitalization is 
warranted.  


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for a 
keloid of the right foot is granted. 

Entitlement to service connection for a keloid of the right 
foot is granted.

A temporary total evaluation for the veteran's 
hospitalization from June 3, 2003 to July 7, 2003 is granted.
REMAND

The veteran seeks an increased evaluation for mechanical low 
back pain with degenerative disc disease.  A review of the 
record reveals that adequate notice under 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2007) and relevant case 
law has not been provided.  Corrective notice must be sent.  
Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, DC for the 
following:

1.  Notify the veteran that to substantiate 
his claim, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating 
a worsening or increase in severity of his 
back disability and the effect that worsening 
has on his employment and daily life.  
Examples of the types of medical and lay 
evidence that the veteran may submit should 
also be included.  

The letter should indicate that a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much as 
100% (depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability compensation 
is being sought, their severity and duration, 
and their impact upon employment and daily 
life.  It should also provide at least 
general notice with respect to the 
requirements of 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of 
the Spine, for a rating higher than the 40 
percent currently assigned.  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


